In proceedings to (1) invalidate a petition designating Ronald D’Angelo as a candidate in the Republican Party Primary Election to be held on September 10,1981 for the public office of Councilman at Large from the County of Kings and (2) validate said petition, the appeal is from a judgment of the Supreme Court, Kings County (Jones, J.), dated August 19,1981, which, after a hearing, inter alia, dismissed the proceeding to invalidate the petition and granted the application to validate the petition. Judgment reversed, on the law, without costs or disbursements, the proceeding to validate the designating petition is dismissed and the application to invalidate said petition is granted and the board of elections is directed to remove the name of Ronald J. D’Angelo from the appropriate ballot. At the hearing, the parties stipulated that all 45 signatures on three pages of the designating petition did not match the signatures on the buff cards, and those signatures were stricken. The subscribing witness on these three pages was Alfonso Kitt, who was also subscribing witness on two other pages containing an additional 13 signatures. Petitioner Kogan subpoenaed Mr. Kitt to testify at the hearing but the witness could not be found. Therefore, the hearing court denied Kogan’s application to strike those additional 13 signatures obtained by Mr. Kitt. This was error. Since there were conceded unexplained irregularities with respect to 45 of the 58 signatures obtained by Mr. Kitt, all of the signatures obtained by him should have been stricken (see Matter of Haas v Costigan, 14 AD2d 809, affd 10 NY2d 889; Matter of Burns [Sullivan], 199 Misc 1005, affd 278 App Div 1023, affd 303 NY 601). Without those signatures, the petition contains less than the *8934,201 signatures required, and is invalid. Damiani, J.P., Gibbons, Gulotta and Bracken, JJ., concur.